314 F.2d 336
John D. BYRD and Ralph H. Byrd, Appellants,v.UNITED STATES of America, Appellee.
No. 20053.
United States Court of Appeals Fifth Circuit.
March 6, 1963.
Rehearing Denied April 23, 1963.

Wesley R. Asinof, Atlanta, Ga., for appellants.
Bobby C. Milam, Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before TUTTLE, WOODBURY* and BELL, Circuit Judges.
PER CURIAM.


1
The error assigned on this appeal from judgments of conviction on an indictment charging violation of certain of the Internal Revenue statutes having to do with distilled spirits is based on the alleged exclusion of the testimony of a witness for the defense.


2
In addition to not having been properly preserved and not being plain error, Rule 52, F.R.Crim.P.; the claimed error does not appear to be error at all since the witness testified in substance to what appellants contend was excluded. Furthermore, the testimony was offered for the purpose of contradicting a statement by a witness for the prosecution, made without objection, going to a collateral matter and there was no abuse of discretion in the ruling of the trial judge.


3
Affirmed.



Notes:


*
 Of the First Circuit, sitting by designation